Opinion by
Reeder, J.,
We can add but little to the able opinion of the learned judge of the court below, so far as it relates to the exhaustive history of the legislation upon this question, as well as the decisions relating thereto.
The case stated admits that bub a single theatricaL exhibition was ever given in the building owned by the defendant, and that one by the Garrick Club, a dramatic organization composed *547of the students of the University of Pennsylvania, at which there was a price charged for admission, the profits from it to be appropriated to a fund for securing a suitable meeting place for the club.
The appellant claims that this charge for admission and the purpose to which the profits were to be applied, brings the owner of the building where the exhibition was given within the provision of the act of June 24, 1895.
That act provides, that the owner of a building “ fitted up and used for theatrical exhibitions or entertainments or for the exhibition of museums,” shall pay an annual license fee in cities of the first class of five hundred dollars.
The only question for the consideration of the court upon the case stated is, whether the facts contained therein bring this case within the provisions of the act of 1895'. We agree with the learned judge of the court below that it does not.
A single performance in a building of a play or drama does not constitute such building a place for theatrical exhibitions or entertainments within the contemplation of the act of June 24, 1895, nor would a succession of performances given by persons not professional players, even though the proceeds or profits of the exhibition were to be devoted to purposes other than those, religious or charitable in their character, and not to the pecuniary advantage of the participants.
It was clearly the intent and purpose of the legislature in enacting the act of 1895, to impose a license fee upon places where plays were given by professional players, who played for compensation where the exhibition was given for personal profit, and it was not the intention of the legislature to impose this tax of five hundred dollars upon a building where theatrical performances were given by amateurs who were mere volunteers for the purpose either of amusing themselves or others, even though there was a profit from such exhibition which was devoted to other than charitable purposes, and not to their own use.
For this reason, and the reasons given by the court below in its able opinion, the judgment is affirmed.